Wheeler, O. J.
—The court did not err in refusing to sot aside the judgment by default. The defendant showed excuse, which can be recognised as of any validity, for the failure to plead in time. (Dowell v. Winters, 20 Tex., 793.)
The judgment by default established the cause of action, and left nothing remaining hut to assess the damages. As the amount was evidenced by writing, there was no necessity for a jury. The rulings of the court upon evidence touching questions which had been established by the default are immaterial, and need not he revised.
There is no error in the judgment, and it is
Affirmed.